EXHIBIT 10.01

 

EIGHTH  AMENDMENT TO CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
May 15, 2005, is entered into by and among CERIDIAN CORPORATION, a Delaware
corporation formerly known as New Ceridian Corporation (the “Borrower”), the
several financial institutions party to the Credit Agreement defined below (each
a “Lender” and, collectively, the “Lenders”) and BANK OF AMERICA, N.A., as
administrative agent for itself and the other Lenders (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.                                   The Borrower, each Lender and the
Administrative Agent are parties to that certain Credit Agreement dated as of
January 31, 2001, as amended (the “Credit Agreement”), pursuant to which the
Administrative Agent and the Lenders have extended certain credit facilities to
the Borrower.

 

B.                                     The Borrower has advised the Lenders that
because of the reasons disclosed in the Borrower’s Form 12b-25 dated May 11,
2005 it has determined that it may not be able to file with the SEC its
quarterly report on Form 10-Q with respect to the fiscal quarter ending
March 31, 2005 within the time period contemplated by the Credit Agreement, and
the Borrower has requested that the Lenders agree to certain amendments of the
Credit Agreement to accommodate the possibility that the Borrower will not be
able to make such filings within such time  period.

 

C.                                     The Lenders are willing to amend the
Credit Agreement subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 


1.                                       DEFINED TERMS. UNLESS OTHERWISE DEFINED
HEREIN, CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS, IF ANY, ASSIGNED
TO THEM IN THE CREDIT AGREEMENT.


 


2.                                       AMENDMENTS TO CREDIT AGREEMENT.  THE
CREDIT AGREEMENT SHALL BE AMENDED AS FOLLOWS, EFFECTIVE AS OF THE EFFECTIVE
DATE:


 


(A)  THE LAST SENTENCE OF THE DEFINITION OF “MATERIAL ADVERSE EFFECT” APPEARING
IN SECTION 1.01 OF THE CREDIT AGREEMENT SHALL BE AMENDED IN ITS ENTIRETY TO
PROVIDE AS FOLLOWS:


 


IT IS UNDERSTOOD AND AGREED THAT NONE OF THE FOLLOWING, INDIVIDUALLY OR IN THE
AGGREGATE, WILL CONSTITUTE A MATERIAL ADVERSE EFFECT: (A) ANY DELAY IN FILING
THE BORROWER’S QUARTERLY REPORT ON FORM 10-Q FILED WITH THE SEC FOR THE FISCAL
QUARTERS OF THE BORROWER ENDING JUNE 30, 2004 AND SEPTEMBER 30, 2004, WHICH DOES
NOT EXTEND TO A DATE LATER THAN FEBRUARY 28, 2005, ANY DELAY IN FILING THE
BORROWER’S ANNUAL REPORT ON FORM 10-K FILED WITH THE SEC FOR FISCAL YEAR OF THE
BORROWER ENDING DECEMBER 31, 2004,

 

--------------------------------------------------------------------------------


 


WHICH DOES NOT EXTEND TO A DATE LATER THAN APRIL 30, 2005 AND ANY DELAY IN
FILING THE BORROWER’S QUARTERLY REPORT ON FORM 10-Q FILED WITH THE SEC FOR THE
FISCAL QUARTER OF THE BORROWER ENDING MARCH 31, 2005 WHICH DOES NOT EXTEND TO A
DATE LATER THAN JUNE 15, 2005; (B) THE DETERMINATION BY THE BORROWER THAT A 
RESTATEMENT IS REQUIRED OF FINANCIAL REPORTS OR OTHER INFORMATION PREVIOUSLY
REQUIRED TO BE DELIVERED UNDER THIS AGREEMENT WITH RESPECT TO PERIODS ENDING
BEFORE DECEMBER 31, 2004, AS DISCLOSED IN BORROWER’S ANNUAL REPORT ON FORM 10-K
FILED WITH THE SEC WITH RESPECT TO THE FISCAL YEAR ENDING DECEMBER 31, 2004 AND
IN OTHER FILINGS MADE BY THE BORROWER WITH THE SEC THEREAFTER AND ON OR PRIOR TO
MAY 5, 2005 RELATING TO PERIODS ENDING ON OR  PRIOR TO DECEMBER  31, 2004
(COLLECTIVELY, THE “FILINGS”), AS A RESULT OF THE REVIEW OF VARIOUS FINANCIAL
ACCOUNTING POLICIES AND PROCEDURES  AS DESCRIBED IN  THE FILINGS  (THE
“REVIEW”); (C) ANY SUCH ACTUAL RESTATEMENTS WHICH ARE FURNISHED TO THE LENDERS
ON OR BEFORE MAY 5, 2005, TO THE EXTENT SUCH RESTATEMENT IS NOT ASSERTED IN
WRITING BY THE REQUIRED LENDERS TO CONSTITUTE A MATERIAL ADVERSE EFFECT ON OR
BEFORE FOURTEEN DAYS AFTER ANY SUCH RESTATEMENT IS FURNISHED TO THE LENDERS
(COLLECTIVELY, THE “RESTATEMENTS); AND (D) ANY EFFECT OF THE REVIEW ON THE
FINANCIAL STATEMENTS FURNISHED TO THE LENDERS WITH RESPECT TO ANY OF THE FISCAL
PERIODS ENDING BEFORE DECEMBER 31, 2004 WHICH ARE FURNISHED TO THE LENDERS ON OR
BEFORE MAY 5, 2005, OR ANY EFFECT OF THE REVIEW OR OF THE REVIEW OF THE
BORROWER’S FORM 12B-25 DATED MAY 11, 2005  ON THE FINANCIAL STATEMENTS FURNISHED
TO THE LENDERS WITH RESPECT TO THE FISCAL QUARTER ENDING MARCH 31, 2005 WHICH
ARE FURNISHED TO THE LENDERS ON OR BEFORE JUNE 15, 2005,  TO THE EXTENT ANY SUCH
EFFECT IS NOT ASSERTED IN WRITING BY THE REQUIRED LENDERS TO CONSTITUTE A
MATERIAL ADVERSE EFFECT ON OR BEFORE FOURTEEN (14) DAYS AFTER ANY SUCH EFFECT IS
COMMUNICATED IN WRITING TO THE LENDERS.


 


(B)                                 SECTION 6.01(B) OF THE CREDIT AGREEMENT
SHALL BE AMENDED BY INSERTING THE FOLLOWING PROVISO BEFORE THE PERIOD AT THE END
THEREOF:


 

; provided further, that with respect to the fiscal quarter of  the Borrower
ending March 31, 2005,  the Borrower will not be required to deliver the reports
or other information described above in this Section 6.01(b) until June 15,
2005.

 


(C)                                  SECTION 6.02(A) OF THE CREDIT AGREEMENT
SHALL AMENDED BY REPLACING THE PROVISO  AT THE END THEREOF IN ITS ENTIRETY WITH
THE FOLLOWING:

 

; provided however, that this Section 6.02(a) will not be deemed breached or
violated by reason of the effect of any of the Restatements.

 

(d)                                 Section 6.09 of the Credit Agreement shall
be amended by replacing the proviso at the end thereof in its entirety with the
following:

 

; provided further, that the Borrower will not be deemed to have breached or
violated this Section 6.09  by reason of the Restatements.

 


(E)                                  SECTIONS 7.09 AND 7.10 SHALL BE AMENDED BY
INSERTING THE FOLLOWING PROVISO BEFORE THE PERIOD AT THE END THEREOF:

 

2

--------------------------------------------------------------------------------


 

; provided further, that this requirement will not be measured with respect to
the fiscal quarter ending March 31, 2005 until the financial reports required
under Section 6.01(b) with respect to such period are furnished in accordance
with Section 6.01(b).

 

(f)                                    Section 8.01(d) shall be amended by
replacing the proviso at the end thereof in its entirety with the following:

 

; provided however, that no representation or warranty made by the Borrower
which is based on or related to any previously furnished reports or information
that has been revised by reason of any of the Restatements will be deemed to
have been incorrect in any material respect when made or deemed made for all
purposes under this Agreement.

 


3.                                       REPRESENTATIONS AND WARRANTIES. THE
BORROWER HEREBY REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AS FOLLOWS:


 


(A)   NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(B)   THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AMENDMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE AND OTHER ACTION AND DO NOT
AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT OR APPROVAL OF, NOTICE TO OR
ACTION BY, ANY PERSON (INCLUDING ANY GOVERNMENTAL AUTHORITY) IN ORDER TO BE
EFFECTIVE AND ENFORCEABLE. THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS RESPECTIVE TERMS, WITHOUT DEFENSE,
COUNTERCLAIM OR OFFSET.


 


(C)        ALL REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN
ARTICLE V OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT AS OF THE EFFECTIVE DATE,
EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO
AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER
DATE.


 


(D)       THE BORROWER IS ENTERING INTO THIS AMENDMENT ON THE BASIS OF ITS OWN
INVESTIGATION AND FOR ITS OWN REASONS, WITHOUT RELIANCE UPON THE ADMINISTRATIVE
AGENT AND THE LENDERS OR ANY OTHER PERSON.


 


4.                                       EFFECTIVE DATE. EXCEPT WITH RESPECT TO
THE PROVISIONS OF SECTION 6 HEREOF, WHICH WILL BECOME EFFECTIVE IN ACCORDANCE
WITH THE TERMS OF SUCH SECTION 6, THIS AMENDMENT WILL BECOME EFFECTIVE AS OF
MAY 15, 2005 (SUCH DATE, THE “EFFECTIVE DATE”), TO THE EXTENT ALL OF THE
CONDITIONS PRECEDENT SET FORTH IN THIS SECTION 4 HAVE BEEN SATISFIED ON OR PRIOR
TO MAY 15, 2005:


 


(A)     THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH OF THE BORROWER
AND THE REQUIRED LENDERS A DULY EXECUTED ORIGINAL (OR, IF ELECTED BY THE
ADMINISTRATIVE AGENT, AN EXECUTED FACSIMILE COPY) COUNTERPART TO THIS AMENDMENT.


 


(B)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE BORROWER A
CERTIFICATE EXECUTED BY THE SECRETARY, DEPUTY SECRETARY OR ASSISTANT SECRETARY
OF THE BORROWER PROVIDING SATISFACTORY EVIDENCE OF THE AUTHORIZATION OF THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AMENDMENT.

 

3

--------------------------------------------------------------------------------


 


(C)     THE BORROWER SHALL NOT HAVE FURNISHED THE REPORTS AND OTHER INFORMATION
REQUIRED TO BE FURNISHED WITH RESPECT TO THE FISCAL QUARTER OF THE BORROWER
ENDING MARCH 31, 2005 WITHIN THE TIME PERIODS REQUIRED PURSUANT TO
SECTION 6.01(B) OF THE CREDIT AGREEMENT (PRIOR TO  GIVING EFFECT TO THE
AMENDMENT TO SUCH SECTION SET FORTH ABOVE IN THIS AMENDMENT).


 

(d)                                 The Borrower shall have paid all Attorney
Costs of the Administrative Agent to the extent invoiced prior to May 15, 2005,
plus such additional amounts of Attorney Costs as shall constitute the
Administrative Agent’s reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings related to this Amendment
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

 


(E)     THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO IT, SUCH ADDITIONAL APPROVALS, CONSENTS, OPINIONS, DOCUMENTS AND
OTHER INFORMATION AS THE ADMINISTRATIVE AGENT MAY REQUEST PRIOR TO MAY 15, 2005.


 


(F)      THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE BORROWER THE
AMOUNT PAYABLE IN ACCORDANCE WITH SECTION 6 HEREOF.


 


5.                                       RESERVATION OF RIGHTS. THE BORROWER
ACKNOWLEDGES AND AGREES THAT THE EXECUTION AND DELIVERY BY THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS OF THIS AMENDMENT SHALL NOT (A) BE DEEMED TO
CREATE A COURSE OF DEALING OR OTHERWISE OBLIGATE THE ADMINISTRATIVE AGENT OR THE
LENDERS TO EXECUTE SIMILAR AMENDMENTS UNDER THE SAME OR SIMILAR CIRCUMSTANCES IN
THE FUTURE OR (B) BE DEEMED TO CREATE ANY IMPLIED WAIVER OF ANY RIGHT OR REMEDY
OF THE ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT TO ANY TERM OR PROVISION
OF ANY LOAN DOCUMENT.


 


6.                                       FEES.                    IF THE
CONDITIONS PRECEDENT DESCRIBED IN SECTION 4 HEREOF (OTHER THAN THE CONDITION SET
FORTH IN SECTION 4(F)) ARE SATISFIED, THE BORROWER AGREES TO PAY TO EACH LENDER
WHICH DULY EXECUTES AND DELIVERS AN  ORIGINAL (OR, IF ELECTED BY THE
ADMINISTRATIVE AGENT, AN EXECUTED FACSIMILE COPY) COUNTERPART TO THE AMENDMENT
PRIOR TO MAY 15, 2005 (AN “APPROVING LENDER”), $5,000 AS COMPENSATION FOR THE
ADMINISTRATIVE TIME AND EXPENSE INCURRED BY EACH SUCH LENDER IN CONNECTION WITH
SUCH EXECUTION AND DELIVERY.  THE AGGREGATE AMOUNT OF ALL SUCH FEES SHALL BE
DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT ON MAY 15, 2005 FOR PROMPT
DISTRIBUTION BY THE ADMINISTRATIVE AGENT TO THE APPROVING LENDERS.


 


7.                                       MISCELLANEOUS.


 


(A)        EXCEPT AS HEREIN EXPRESSLY AMENDED, ALL TERMS, COVENANTS AND
PROVISIONS OF THE CREDIT AGREEMENT ARE AND SHALL REMAIN IN FULL FORCE AND EFFECT
AND ALL REFERENCES THEREIN TO SUCH CREDIT AGREEMENT SHALL HENCEFORTH REFER TO
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT. THIS AMENDMENT SHALL BE
DEEMED INCORPORATED INTO, AND A PART OF, THE CREDIT AGREEMENT.


 


(B)       THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. NO THIRD
PARTY BENEFICIARIES ARE INTENDED IN CONNECTION WITH THIS AMENDMENT.

 

4

--------------------------------------------------------------------------------


 


(C)     THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.17 AND 10.18
OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW AND WAIVER OF RIGHT TO TRIAL
BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE HEREBY INCORPORATED
HEREIN IN FULL.


 


(D)          THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. EACH OF THE PARTIES HERETO
UNDERSTANDS AND AGREES THAT THIS AMENDMENT (AND ANY OTHER DOCUMENT REQUIRED
HEREIN) MAY BE DELIVERED BY ANY PARTY THERETO EITHER IN THE FORM OF AN EXECUTED
ORIGINAL OR AN EXECUTED ORIGINAL SENT BY FACSIMILE TRANSMISSION TO BE FOLLOWED
PROMPTLY BY MAILING OF A HARD COPY ORIGINAL, AND THAT RECEIPT BY THE
ADMINISTRATIVE AGENT OF A FACSIMILE TRANSMITTED DOCUMENT PURPORTEDLY BEARING THE
SIGNATURE OF A LENDER OR THE BORROWER SHALL BIND SUCH LENDER OR THE BORROWER,
RESPECTIVELY, WITH THE SAME FORCE AND EFFECT AS THE DELIVERY OF A HARD COPY
ORIGINAL. ANY FAILURE BY THE ADMINISTRATIVE AGENT TO RECEIVE THE HARD COPY
EXECUTED ORIGINAL OF SUCH DOCUMENT SHALL NOT DIMINISH THE BINDING EFFECT OF
RECEIPT OF THE FACSIMILE TRANSMITTED EXECUTED ORIGINAL OF SUCH DOCUMENT OF THE
PARTY WHOSE HARD COPY PAGE WAS NOT RECEIVED BY THE ADMINISTRATIVE AGENT.


 


(E)        THIS AMENDMENT, TOGETHER WITH THE CREDIT AGREEMENT, CONTAINS THE
ENTIRE AND EXCLUSIVE AGREEMENT OF THE PARTIES HERETO WITH REFERENCE TO THE
MATTERS DISCUSSED HEREIN AND THEREIN. THIS AMENDMENT SUPERSEDES ALL PRIOR DRAFTS
AND COMMUNICATIONS WITH RESPECT THERETO. THIS AMENDMENT MAY NOT BE AMENDED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.01 OF THE CREDIT
AGREEMENT.


 


(F)         IF ANY TERM OR PROVISION OF THIS AMENDMENT SHALL BE DEEMED
PROHIBITED BY OR INVALID UNDER ANY APPLICABLE LAW, SUCH PROVISION SHALL BE
INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS OF THIS AMENDMENT OR THE
CREDIT AGREEMENT, RESPECTIVELY.


 


(G)        THE BORROWER COVENANTS TO PAY TO OR REIMBURSE THE ADMINISTRATIVE
AGENT AND THE LENDERS, UPON DEMAND, FOR ALL OUT-OF-POCKET COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION, NEGOTIATION, EXECUTION
AND DELIVERY OF THIS AMENDMENT.


 


(H)       THIS AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” UNDER AND AS DEFINED
IN THE CREDIT AGREEMENT.


 

(Remainder of page intentionally left blank)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

 

CERIDIAN CORPORATION, as the Borrower

 

 

 

 

 

By:

       /s/ David B. Kuhnau

 

 

 

 

Name:

David B. Kuhnau

 

 

 

 

Title:

   Vice President and Treasurer

 

 

 

(Signature Page to Eighth Amendment)

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as the
Administrative Agent, a Lender and L/C Issuer

 

 

 

 

 

By:

       /s/ W. Thomas Barnett

 

 

 

 

Name:

W. Thomas Barnett

 

 

 

 

Title:

   Senior Vice President

 

 

 

(Signature Page to Eighth Amendment)

 

S-2

--------------------------------------------------------------------------------


 

 

AMSOUTH BANK, as a Lender

 

 

 

 

 

By:

       /s/ Eric Kruse

 

 

 

 

Name:

Eric Kruse

 

 

 

 

Title:

   Vice President

 

 

 

(Signature Page to Eighth Amendment)

 

S-3

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

       /s/ Steven L. Hipsman

 

 

 

 

Name:

Steven L Hipsman

 

 

 

 

Title:

   Director

 

 

 

(Signature Page to Eighth Amendment)

 

S-4

--------------------------------------------------------------------------------


 

 

MELLON BANK, N.A., as a Lender

 

 

 

 

 

By:

       /s/ Daniel J. Lenckos

 

 

 

 

Name:

Daniel J. Lenckos

 

 

 

 

Title:

   First Vice President

 

 

 

(Signature Page to Eighth Amendment)

 

S-5

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By:

       /s/ Luke G. McElhinny

 

 

 

 

Name:

Luke G. McElhinny

 

 

 

 

Title:

   Vice President

 

 

 

(Signature Page to Eighth Amendment)

 

S-6

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as a Lender

 

 

 

 

 

By:

       /s/ Walter C. Parelli

 

 

 

 

Name:

Walter C. Parelli

 

 

 

 

Title:

   Vice President

 

 

 

(Signature Page to Eighth Amendment)

 

S-7

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH, as a Lender

 

 

 

 

 

By:

       /s/ Patrick McCue

 

 

 

 

Name:

Patrick McCue

 

 

 

 

Title:

   Vice President & Manager

 

 

 

(Signature Page to Eighth Amendment)

 

S-8

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. (successor in
interest to Bank One, N.A.) as a Lender

 

 

 

 

 

By:

       /s/ Sabir A. Hashmy

 

 

 

 

Name:

Sabir A. Hashmy

 

 

 

 

Title:

   Vice President

 

 

 

(Signature Page to Eighth Amendment)

 

S-9

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as
a Lender

 

 

 

 

 

By:

       /s/ Philippe Sandmeier

 

 

 

 

Name:

Philippe Sandmeier

 

 

 

 

Title:

   Senior Vice President

 

 

 

(Signature Page to Eighth Amendment)

 

S-10

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By:

       /s/ Ziad W. Amra

 

 

 

 

Name:

Ziad W. Amra

 

 

 

 

Title:

   Corporate Banking Officer

 

 

 

(Signature Page to Eighth Amendment)

 

S-11

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

       /s/ Mark H. Halldorson

 

 

 

 

Name:

Mark H. Halldorson

 

 

 

 

Title:

   Vice President

 

 

 

 

 

 

By:

       /s/ Jennifer D. Barrett

 

 

 

 

Name:

Jennifer D. Barrett

 

 

 

 

Title:

   Vice President & Loan Team Manager

 

 

 

(Signature Page to Eighth Amendment)

 

S-12

--------------------------------------------------------------------------------